Citation Nr: 0903994	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had honorable active service from August 1964 to 
September 13, 1968.  He had other than honorable service from 
September14, 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  In April 2008, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  In July 2008 the Board 
remanded this issue for further evidentiary development.


FINDING OF FACT

1. The preponderance of the competent medical evidence is 
against a finding that the veteran has a diagnosis of PTSD 
which is related to his active military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.   
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in October 2003 and December 2003 
that fully addressed the notice elements and were sent prior 
to the initial RO decision in this matter.  These letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, he was 
also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records.  Additionally, the Board 
remanded this matter in order for the veteran to be scheduled 
for a VA examination.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims files, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) are negative for any report 
of or finding of PTSD or any other acquired psychiatric 
disorder.  In December 1966, the veteran underwent an eye 
examination on the USS Kitty Hawk (CVA-63).  In June 1968, he 
was onboard the USS America (CVA 66).  During his second 
period of service, the veteran was evaluated by psychiatry 
following exhibiting antisocial behavior.  Discharge due to 
an antisocial personality was recommended.  

The veteran's DD Form 214 from August 1964 to September 13, 
1968, showed that his discharge was effected while he was 
assigned to RVAH-13, onboard the USS America (CVA-66).  The 
veteran's enlisted performance record showed that from August 
1965 through September 1968, his "ship or activity" was 
listed as member of the unit, RVAH-13.  He was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Navy Unit Commendation Medal.

The veteran has submitted an internet article concerning the 
history of the USS Kitty Hawk (from 1960 through 1985) which 
reflects numerous plane crashes near the ship as well as a 
helicopter crash in April 1966, in which a flight deck member 
was killed by flying shrapnel from the rotor blades.  The 
veteran annotated this document, indicating that he was on 
the Kitty Hawk from approximately 1965 through 1968.  He also 
submitted an internet excerpt regarding the USS America.  He 
annotated this document, indicating that he was onboard in 
1968, and that in March 1968 there were several missile 
defense exercises to test the ships reflexes against a 
surface threat.  

On VA examination in July 2004 the veteran reported he 
witnessed the death of a shipmate who was blown overboard by 
a jet blast, but could not recall the specific name of this 
gentleman, nor could he recall whether he was stationed on 
the USS America or USS Kitty Hawk during this episode.  The 
examiner found that the veteran met the diagnostic criteria 
for several DSM disorders, but the examiner did not find 
symptoms that met the diagnostic criteria of PTSD.  The 
examiner opined that it was not at least as likely as not 
that any of the veteran's mental health disorders first 
manifested during active duty.  The examiner further opined 
that the veteran's mental health disorders manifested prior 
to active duty, finding that most of his symptoms and 
features were secondary to childhood experiences that he 
declined to report.  The diagnoses included exhibitionism, 
voyeurism, alcohol dependence, sexual abuse perpetrator, and 
antisocial personality disorder.

Received from the veteran in December 2004 was a photocopy of 
a picture taken from the internet, which appears to show 
smoke billowing near the deck of an aircraft carrier.  The 
veteran indicated on the photocopy that this was the CVA-63 
Kitty Hawk, off Vietnam in 1967.

A February 2006 VA psychological evaluation showed that the 
veteran presented as possible bipolar II or depressive 
disorder and delusional disorder and various combinations.  
There was a possibility of a personality disorder and the 
issue of PTSD was quite possible.  2006 outpatient treatment 
records show assessments of psychotic disorder, depression 
and alcohol dependence.

In a March 2008 document, the same VA psychologist (as 
February 2006) noted that the veteran had described a series 
of shipboard incidents of a gruesome, horrifying nature he 
witnessed, , involving the death of crew members.  The VA 
psychologist opined that the veteran was suffering from 
severe chronic PTSD. 

In April 2008 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  

On VA examination in September 2008, the examiner opined that 
the veteran's presentation at that time was not consistent 
with a PTSD diagnosis and not consistent with that of 
hundreds of PTSD combat veterans examined by the examiner, 
noting that the veteran stated he could not recall the name 
of the ship he was aboard when he witnessed the death of a 
shipmate who had been blown overboard, which contradicted his 
prior statements.  While fragmentary memories of traumatic 
events were noted to be frequent in PTSD, the examiner had 
yet to encounter another veteran who could not recall 
specific circumstances surrounding their traumatic 
experiences, such as their duty station at the time.  The VA 
examiner noted the March 2008 VA psychologist's opinion as 
the "sole credible piece of evidence found in the c-file 
supporting the possible presence of PTSD".  The VA examiner 
indicated that the VA psychologist in March 2008 found that 
PTSD had long been present and was clearly convinced that the 
veteran had PTSD; however the VA examiner also found that the 
VA psychologist's note did not contain sufficient data to 
support this diagnosis, noting that there was no specific 
trauma cited and only a few PTSD features and symptoms were 
referenced.  In conclusion the examiner opined that it was 
not at least as likely as not that the veteran met the 
diagnostic criteria for PTSD.  The rationale for that opinion 
was that the veteran's presentation was not consistent with 
that of many PTSD veterans examined, that insufficient date 
was present to support a diagnosis of PTSD, that no other 
mental health profession had recorded adequate data to 
diagnosis PTSD, and that the veteran had not consistently 
endorsed PTSD features and symptoms.  

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DMS-IV)); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

For a grant of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  That holding, of course, did not abrogate 
the necessity of competent evidence of a nexus to service.

The veteran contends he has PTSD as a result of several 
reported in-service stressor events, primarily involving 
witnessing plane crashes and a helicopter crash onboard the 
USS America and USS Kitty Hawk.  

Service treatment records (STRs) show no report of or 
diagnosis of PTSD.  During his second period of service, the 
veteran was evaluated by psychiatry and eventually discharged 
due to antisocial personality.  Service personnel records 
show that the veteran's discharge from his first period of 
active service was effected while he was assigned to RVAH-13, 
onboard the USS America (CVA-66).  The veteran's enlisted 
performance record showed that from August 1965 through 
September 1968, his "ship or activity" was listed as member 
of the unit, RVAH-13.  He claims that during this time he was 
onboard the USS Kitty Hawk. 

As an initial matter, the Board notes that review of the 
record does not disclose that the veteran engaged in combat 
with the enemy.  As noted above, his service personnel 
records do not show that he received any citations or awards 
for participation in combat, and there is no other competent 
evidence that he engaged in combat with the enemy so as to 
accept his reported stressors without independent 
verification.  Therefore, the provisions of 38 U.S.C.A. § 
1154 are not applicable.

What is at issue in this matter is whether he has a current 
disability (i.e., a diagnosis of PTSD), and whether his 
reported in-service stressors have been sufficiently 
verified/corroborated.

With regard to the veteran's reported in-service stressors, 
the Board notes that the veteran's assertions as to stressors 
have been at times vague and inconsistent; however, his 
descriptions have primarily involved plane and helicopter 
crashes on board an aircraft carrier during his tour of duty.  
Internet articles concerning the history of the USS Kitty 
Hawk reflect numerous plane crashes near the ship as well as 
a helicopter crash in which a flight deck member was killed 
by flying shrapnel from the rotor blades.  The veteran 
reported he was onboard the USS Kitty Hawk from 1965 to 1968, 
including during the time of the helicopter crash.  STRs show 
that the veteran was onboard the USS Kitty Hawk in December 
1966 at least.  However, the Board need not determine at this 
point whether the veteran's reported in-service stressor 
events have been sufficiently corroborated.  

In that regard, the Board notes that there is the preliminary 
matter of establishing whether the veteran has a current 
disability of PTSD.  With regard to current disability, the 
Board notes that the veteran has been diagnosed with PTSD on 
one occasion - in March 2008 by a VA psychologist.  McClain, 
supra.  However, there is a more recent opinion, rendered by 
another VA psychologist in September 2008, which has 
concluded that the veteran does not meet the diagnostic 
criteria for PTSD.  With regard to these two psychologist's 
opinions, the Board notes that when there is conflicting 
evidence in the record regarding whether the veteran's 
currently claimed disorder is service-connected, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that it cannot 
make its own independent medical determinations, and that it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In weighing the two VA psychologist's opinions, the Board 
concludes that the one rendered in September 2008 is more 
persuasive and probative than the March 2008 opinion.  First, 
the opinion in September 2008 included a review of the claims 
file, as well as citations to specific relevant items in the 
claims file.  In September 2008, the VA psychologist rendered 
the opinion and provided supporting rationale, including 
addressing the discrepancies between that opinion and the one 
rendered in March 2008 by the other VA psychologist.  The 
March 2008 psychologist's opinion was conclusory, without 
supporting rationale and without an indication that the 
psychologist had reviewed the veteran's claims file.  
Finally, the Board notes that even acknowledging that the 
veteran had a diagnosis of PTSD in March 2008, the Board 
notes that there is no indication that such a diagnosis was 
linked to a verified in-service stressor event.  McClain, 
supra.  Without a diagnosis of PTSD based on a verified 
stressor, service connection for that disorder may not be 
granted.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Full consideration has been given to the veteran's own 
assertions that he has PTSD related to service; however, the 
veteran is a layperson, and as such he has no competence to 
render a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau, supra; Buchanan, supra.  Here, if the 
veteran had ongoing psychiatric symptoms from service to the 
present, he would certainly be competent to report on those 
symptoms.  However, the Board does not believe that a 
psychiatric disorder such as PTSD, as contrasted with 
anecdotal PTSD symptoms, are subject to lay diagnosis.  That 
is to say, the Board finds no basis for concluding that a lay 
person, such as the veteran, would be capable of discerning 
what particular disorder his psychiatric difficulties 
represented, in the absence of specialized training.

Based upon the foregoing, and the lack of a current diagnosis 
of PTSD, along with the preponderance of the competent 
medical evidence against a finding of a nexus between any 
prior diagnosis of PTSD and a verified stressor event, the 
Board concludes that veteran is not entitled to service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


